Citation Nr: 0016144	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to an increased initial evaluation for a low 
back disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for a 
fungal infection of the feet, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased (compensable) initial 
evaluation for a right ankle disability.

6.  Entitlement to an increased (compensable) initial 
evaluation for the residuals of a left ankle fracture.

7.  Entitlement to an increased (compensable) initial 
evaluation for a skin disability, including 
pseudofolliculitis and seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from October 1976 to October 1996.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the RO issued a rating decision, in July 
1998, which denied the appellant's claim of entitlement to 
service connection for tinnitus.  Since the appellant has not 
completed the procedural steps necessary for an appeal on 
this issue, the Board has not included it in its 
consideration of the issues on appeal.

The Board also notes that the appellant was diagnosed with 
bilateral pes planus, moderate to severe, while he was in the 
Army in November 1995.  A private podiatrist also diagnosed 
the appellant with symptomatic pes planus in June 1999.  In 
October 1996, the appellant was examined and given a 
differential diagnosis of heel spur versus plantar fasciitis; 
radiographic examination revealed no heel spurs.  However, 
the appellant was subsequently diagnosed post-service with 
bilateral plantar fasciitis; this diagnosis was rendered at 
the Fox Army Community Hospital in March 1999.  To date, the 
RO has not addressed the issue of service connection for 
either of these bilateral conditions.

In October 1999, a Travel Board hearing was held in 
Montgomery before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.  
During that hearing, the appellant submitted some additional 
medical evidence and a written waiver of consideration of 
additional evidence by the RO.  See 38 C.F.R. §§ 19.37, 
20.1304.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  It is as likely as not that the appellant suffered 
bilateral hearing loss due to service.

3.  In service, the appellant complained of pain in the left 
knee and the right knee on use on various occasions.  
Physical examinations, documented in the service medical 
records between July 1979 and August 1996, revealed decreased 
range of motion, crepitus, tenderness in the patellar region 
and diagnostic assessments of knee strains, chronic recurrent 
knee pain and patellar femoral pain syndrome (PFPS).  

4.  It is more probable than not that the appellant's 
recently diagnosed bilateral chondromalacia patella was 
initially manifested in service and that the current 
condition is related thereto.

5.  The appellant's service-connected low back disability is 
manifested primarily by complaints of low back pain and 
objective clinical findings of muscle spasms, lumbar area 
tenderness, a herniated disc at L5-S1, some EMG/NCV evidence 
of chronic S1 radiculopathy and no more than moderately 
restricted overall back motion.

6.  There is no clinical evidence of listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of the joint space, or abnormal mobility on 
forced motion.  There is no clinical evidence that the 
neurological deficits attributable to the service-connected 
low back disability are severe or that the overall limitation 
of lumbar motion is severe.

7.  The appellant's fungal infection of the feet is 
productive of some discoloration of the skin and dystrophy of 
the nails, exfoliation and itching, without constant itching, 
extensive lesions, or marked disfigurement.

8.  The appellant's right ankle disability is currently 
manifested by subjective complaints of chronic pain 
exacerbated by use and objective clinical evidence of pain of 
the lateral ligaments and peroneal tenderness with no varus 
stress endpoint appreciated.  There is radiographic evidence 
of degenerative changes consistent with the physical 
findings.  The degree of impairment is approximately 
moderate, but no more.

9.  The appellant's left ankle disability is currently 
manifested by subjective complaints of chronic pain 
exacerbated by use and objective clinical evidence of pain 
over the entire deltoid crevice and very painful valgus 
stress testing with substantial give.  There is radiographic 
evidence of degenerative changes consistent with the physical 
findings.  The degree of impairment is approximately 
moderate, but no more.

10.  The appellant's chronic pseudofolliculitis and 
seborrheic dermatitis is manifested by exfoliation, exudation 
or itching involving an exposed surface or extensive area, 
but not extensive lesions or marked disfigurement.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
appellant, the evidence is in equipoise and warrants service 
connection for bilateral hearing loss and bilateral 
chondromalacia as incurred in, or presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1133, 1154, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (1999).

2.  The criteria for an increased evaluation of 20 percent, 
but not more, for the appellant's low back disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a fungal infection of the feet have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 
(1999).

4.  The criteria for an evaluation of 10 percent, but not 
more, for a right ankle disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, 
3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.71, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 
5274 (1999).

5.  The criteria for an evaluation of 10 percent, but not 
more, for a left ankle disability have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, 3.321, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 
4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (1999).

6.  The criteria for an evaluation of 10 percent, but not 
more, for a skin disability involving pseudofolliculitis and 
seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has said that the statutory 
'duty to assist' under 38 U.S.C.A. § 5107(a) does not arise 
until there is a well-grounded claim.  Grivois v. Brown, 6 
Vet. App. 136 (1994).  As a preliminary matter, the Board 
finds that the appellant's claims for service connection for 
hearing loss and a bilateral knee disorder are plausible and 
capable of substantiation, and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claims 
and the disability rating claims have been properly developed 
and that no useful purpose would be served by remanding said 
issues with directions to provide further assistance to the 
appellant.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity with respect to the service-connected disabilities 
than those already of record.  Thus, the Board concludes that 
the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to all issues on appeal, and 
that the duty to assist appellant as contemplated by 
38 U.S.C.A. § 5107(a) has been satisfied.

I.  Service connection claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A chronic disease listed in 38 C.F.R. § 3.309(a) will be 
considered to have been incurred in service if it is manifest 
to a degree of 10 percent or more one year following the date 
of separation from service even though there is no evidence 
of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, 
if not shown in service, may be service-connected if shown to 
be disabling to a degree of 10 percent or more during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

A.  Hearing loss.

The determination of whether a veteran has a hearing loss for 
which service connection may potentially be granted is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court explained that the threshold for 
normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley, at 157.  The Court further opined that 38 C.F.R. 
§ 3.385 operates only to establish when a hearing loss can be 
service connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

The service medical records included notations that the 
appellant had been exposed to hazardous levels of noise in 
the course of his duties, as well as several reports of 
audiometric testing of the appellant.  In April 1981, the 
appellant was noted to have borderline normal to mild hearing 
loss, bilaterally.  In November 1995, the appellant was 
counseled about hearing loss after he demonstrated hearing 
loss of more than 25 decibels at 500, 1000 and 2000 Hertz 
bilaterally.  In June 1996, the appellant underwent 
audiometric testing three times; his thresholds were 40 
decibels or more at each level.  The doctor's notes on the 
appellant's June 1996 report of medical history states that 
the appellant had had bilateral hearing loss.  The puretone 
threshold results from the appellant's July 1996 retirement 
examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
60
60
60
LEFT
55
60
50
55
55

After his discharge from the Army, the appellant underwent a 
VA audiometric evaluation in December 1996; pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
20
LEFT
30
30
25
25
20

Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 96 percent in the left 
ear.

The appellant subsequently underwent audiometric testing at a 
federal government facility, namely Fox Army Community 
Hospital.  The results of the August 1997 testing of pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
55
55
LEFT
60
60
70
70
70

Speech audiometry testing revealed speech recognition ability 
of 100 percent in the right ear and 100 percent in the left 
ear.

The appellant has contended, in various written statements 
and in his October 1999 testimony at a Travel Board hearing, 
that he has sustained bilateral hearing loss as the result of 
exposure to noise during his active service in the Army, and 
that he now has difficulty understanding people when there is 
background noise.  Congress specifically limits entitlement 
for service connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has unquestionably shown exposure to acoustic trauma in-
service, the audiometric testing conducted by the VA, in 
December 1996, revealed that the appellant's hearing in his 
right and left ears did not demonstrate any pertinent level 
over 40 decibels or three levels greater than 25 decibels or 
a speech recognition score less than 94 percent.  However, he 
did demonstrate two levels over 25 decibels and another two 
levels of 25 decibels in each ear.  This is only one decibel 
in each ear short of the requirement.  As previously noted, 
the Court has explained that the threshold for normal hearing 
is from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157.  In addition, the results of the August 
1997 audiometric testing in a federal government facility 
clearly meet the threshold requirements of 38 C.F.R. § 3.385.  
The Board finds that the appellant's right and left ears 
therefore meet the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.

The Board notes that the audiometric evidence cited above is 
not contradicted by any other medical evidence in the claims 
file.  The above facts, plus the in-service diagnosis of, and 
counseling for, bilateral hearing loss, and the doctrine of 
reasonable doubt provide a proper basis for granting service 
connection for the right and left ear hearing loss.

B.  Bilateral knee disorder.

Review of the service medical records reveals that the 
appellant sought treatment for pain in each knee and/or both 
knees on several occasions between July 1979 and August 1996.  
He was diagnosed with knee strains in July 1979, June 1980, 
and February 1990, as well as a sprained ligament in the 
right knee in January 1984.  In January 1996, the appellant 
demonstrated a range of motion of 3 to 135 degrees in the 
right knee, as well as tender hamstrings, supra-patellar 
tenderness and crepitus; PFPS was diagnosed.  After physical 
therapy, the appellant demonstrated a range of right knee 
motion of zero to 125 degrees.  In August 1996, the appellant 
demonstrated bilateral retropatellar crepitus on physical 
examination.  The clinical assessment was bilateral knee 
pain, chronic recurrent.  

The appellant underwent a VA medical examination in December 
1996; he complained of swelling and pain in his knees.  On 
physical examination, he demonstrated a normal gait and there 
was objective evidence of pain in both knees on movement.  
The examiner rendered a diagnosis of osteoarthritis in both 
knees.  

The appellant received post-service medical treatment for his 
knee complaints at the Fox Army Community Hospital.  He was 
receiving physical therapy for his knees in November 1996.  
In June 1997, he complained of aching in both knees and 
examination revealed a positive grind sign, inferior medially 
in the left knee and throughout the right knee.  Radiographic 
examination revealed feathering post patella.  The clinical 
assessment was bilateral chondromalacia.  A June 1997 
physical therapy note indicates that the appellant 
demonstrated a mildly antalgic gait and crepitus; the 
assessment was bilateral knee pain secondary to 
chondromalacia patella.  A July 1997 orthopedic surgery 
consultation report indicates that the appellant demonstrated 
a positive compression sign bilaterally, as well as crepitus.  
The orthopedic surgeon's clinical assessment was bilateral 
chondromalacia patella.   

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In this regard, it is the policy of 
the VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the veteran.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 

The service medical records show that the appellant was 
treated for right and left knee pain on several occasions 
throughout his military career and that he was diagnosed with 
PFPS and slight limitation of motion of the right knee 
shortly before he was discharged.  While it is possible that 
the bilateral patellar chondromalacia and pain are not 
related to the in-service diagnoses and treatment of his knee 
complaints, since there is no medical evidence of record that 
indicates that this condition occurred only subsequent to the 
appellant's active duty, and resolving reasonable doubt in 
favor of the appellant, the Board finds that it is more 
probable than not that the appellant's chronic bilateral knee 
disorder, currently diagnosed as bilateral chondromalacia 
patella, was initially documented in service, and that the 
current condition is related thereto.  With application of 
the benefit of the doubt, 38 C.F.R. § 5107(b), service 
connection is therefore granted for a chronic bilateral knee 
disorder classified as chondromalacia patella with pain.

II.  Increased evaluation claims.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present levels of disability is found in the 
service medical records dated in 1996, the report of the VA 
medical examination conducted in December 1996, Fox Army 
Community Hospital treatment records dated between 1996 and 
1999, and private podiatry records dated in 1999.  The 
appellant stated at his October 1999 Travel Board hearing 
that there were no remaining significant medical records that 
VA did not already have.  See Hearing Transcript p. 9.

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999) that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  The Board has 
listed the issues as increased initial ratings on the title 
page, and for the allowances below, will allow the RO to 
assign effective date for the higher rating assigned.  If the 
appellant or his representative thereafter disagree with the 
effective date, notice should be provided to the RO.  For the 
denial below, the Board finds that the appellant has not 
demonstrated entitlement to a compensable evaluation at any 
time between his discharge and the present.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

A.  Low back disability.

The appellant's low back disability is currently evaluated as 
a herniated disc of the lumbar spine, L5-S1; it is rated 
under the provisions of Diagnostic Code 5293.  Under that 
Diagnostic Code, mild disability due to intervertebral disc 
syndrome warrants a 10 percent disability rating and moderate 
disability due to intervertebral disc syndrome warrants a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  A rating in excess of 20 percent for 
intervertebral disc syndrome requires a finding of severe 
disability; recurring attacks, with intermittent relief.  The 
Board notes that review of the post-service medical records 
reveals that the appellant was treated for complaints of back 
pain on only four occasions between November 1996 and March 
1999.

The appellant's low back disability could also be evaluated 
under Diagnostic Code 5292, limitation of motion of the 
lumbar spine or Diagnostic Code 5295.  A 10 percent 
evaluation is warranted by slight limitation of motion and a 
moderate limitation of motion warrants a 20 percent rating.  
A rating in excess of 20 percent for limitation of motion of 
the lumbar spine requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under Diagnostic 
Code 5295, a 10 percent evaluation may be assigned with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

With the above legal criteria in mind, the relevant evidence 
will be summarized.  The service medical records reflect 
continuing treatment for a back disability.  An MRI conducted 
in April 1996 demonstrated a herniated disc at L5-S1.  In 
July 1996, the paraspinal lumbar vertebral area was tense and 
diffusely tender.  An orthopedic consultation report dated 
that month indicates that the appellant suffered from 
radiculopathy that was predominantly in the sciatic nerve 
pattern.  Physical examination of the appellant, conducted in 
September 1996, revealed decreased range of motion of the 
lumbar spine, as well as EMG/NCV results that demonstrated 
mild evidence of chronic S1 radiculopathy.  On October 30, 
1996, the appellant was examined and found to have pain 
bilaterally L1-4 with spasm.  No paravertebral tenderness was 
observed.

Post-service, the appellant underwent a VA medical 
examination in December 1996.  He complained of back pain 
radiating into his legs and numbness in his legs.  On 
physical examination, the appellant was noted to have good 
posture and a normal gait.  He was noted to have a decreased 
ability to bend the back.  The left leg was noted to be 
hypesthesic.  The VA examiner rendered a diagnosis of 
osteoarthritis of the lumbar spine with prolapsed disc and 
radiculopathy.

A CT scan accomplished at the Fox Army Community Hospital, in 
April 1997, demonstrated some mild to moderate bulging at L5-
S1 with some calcification.  In June 1997, the appellant was 
found to have pain on palpation of the paraspinals and range 
of motion of forward extension of five degrees; flexion of 40 
degrees; left lateral bending of 40 degrees; and right 
lateral bending of 35 degrees.  Physical examination, 
conducted in February 1998, revealed tenderness to palpation 
of the right and left paraspinals and some spasms at T11-12.  
Motor testing was 5/5, sensory testing was intact and deep 
tendon reflexes were 2+.  The clinical assessment was chronic 
low back pain with spasm.  There are no treatment records for 
the back after February 1998.

The evidence of record includes sworn testimony presented by 
the appellant at his October 1999 Travel Board hearing.  He 
testified that accompanying his back pain are symptoms such 
as muscle spasms.  See Hearing Transcript p. 11.  He stated 
that the back pain causes problems with his school attendance 
and that he has pain after sitting or standing for a long 
time.  He also testified that he had trouble negotiating 
stairs and inclines and that he could lift only 20 pounds 
comfortably.  See Hearing Transcript pp. 4-6.  

After reviewing the evidence and resolving all reasonable 
doubt in favor of the appellant, the Board concludes that the 
criteria for entitlement to a 20 percent rating, but not 
more, for a low back disability, for the period from the date 
of discharge onward, have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

As for the issue of entitlement to a rating in excess of 20 
percent for intervertebral disc syndrome, the Board concludes 
that the evidence of record does not reflect the severe level 
of disability required for a 40 percent rating under 
Diagnostic Code 5293.  In this regard, while reports from the 
September 1996 EMG/NCV testing showed some evidence of 
chronic S1 radiculopathy, the level of the evidence was only 
mild and the appellant only sought treatment on four 
occasions in more than two years indicating more than just 
intermittent relief.  Moreover, the ranges of lumbar motion 
demonstrated upon VA examination in the service medical 
records and the outpatient treatment of records are not 
descriptive of the severe limitation of motion required for a 
40 percent rating under Diagnostic Code 5292.  Furthermore, 
no ankylosis of the lumbar spine has been demonstrated and 
therefore Diagnostic Code 5289 is not for application.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
to moderate for bending and rotation; moderate for flexion; 
and moderate to severe for extension, and the degree of pain 
he has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was 
reported; however, no muscle atrophy or weakness has been 
demonstrated recently and the last clinical evidence of any 
muscle spasm is dated in February 1998.  The appellant has 
consistently complained of chronic pain, and recent objective 
medical evidence did show findings of limitation of motion 
and pain on motion was observed.  There currently is no 
clinical evidence sufficient for a diagnosis of more than 
mild radiculopathy.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the 20 percent rating 
that has been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do 
not provide basis for the assigning of a separate or 
increased disability rating.  

As such, the Board does not find that the objective clinical 
evidence warrants an evaluation in excess of 20 percent due 
to functional impairment manifested by weakness or other 
related symptomatology of the appellant's low back, to 
include decreased endurance, excess fatigability, and 
incoordination.  There is no competent credible evidence at 
this time suggesting that the appellant's back disability 
produces more than moderate functional impairment so as to 
warrant a schedular evaluation in excess of 20 percent under 
38 C.F.R. §  4.40 and § 4.45, or the applicable Diagnostic 
Codes.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 91, 93 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The appellant's 
current low back symptomatology more nearly approximates the 
criteria indicative of a 20 percent schedular evaluation 
under Diagnostic Codes 5292 or 5293.  38 C.F.R. § 4.7.  There 
is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the back disability 
than that commensurate with the 20 percent rating assigned by 
this Board decision.  Therefore, the regular schedular 
standards, with the 20 percent evaluation herein assigned, 
adequately compensate appellant for any adverse industrial 
impact caused by his back disability.

B.  Fungal infection of the feet.

The appellant's fungal infection of the feet is currently 
evaluated by the RO under Diagnostic Code 7819, new growths, 
benign, skin; the Board feels that Diagnostic Code 7813, 
dermatophytosis, would be more appropriate.  Changing the 
specific Diagnostic Code does not change the analysis since 
both of these codes are evaluated under Diagnostic Code 7806, 
eczema.  Under Diagnostic Code 7806, eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant is 
evaluated as 50 percent disabling.  When there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is merited.  For 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
A zero percent rating is assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  

The appellant underwent a VA medical examination in December 
1996; he reported removal of several toenails in the recent 
past due to the fungal infection.  On physical examination, a 
lack of eight toenails due to fungal infection was noted.  
The examiner rendered a diagnosis of fungus infection on toes 
of both feet.

Review of the post-service medical records reveals that the 
appellant was noted to have tinea pedis present on both feet 
when he was treated at the Fox Army Community Hospital July 
1997.  In June 1999, the appellant sought treatment from a 
private podiatrist for evaluation of his pes planus deformity 
and his onychomycosis.  He reported that he had not received 
any treatment for his fungus nails.  On physical examination, 
both feet were noted to demonstrate dried flaky skin and 
discoloration of the skin.  The appellant's hallux and 
digital nails were darkened and demonstrated dystrophy.  He 
was given a prescription for a cream to be used topically for 
his fungus.

The appellant testified during his October 1999 Travel Board 
hearing that he has to wear special socks and that he cannot 
wear dress shoes.  He further testified that the infection of 
his feet is continuous; and that, while he had been given 
cream for it, he still had problems with discoloration and 
itching.  See Travel Board Hearing pp. 6-7.

The appellant is currently rated 10 percent for the fungal 
infection of his feet.  The Board finds that the criteria for 
an evaluation greater than 10 percent for the appellant's 
fungal infection of the feet is not shown by the evidence.  
On review of the evidence of record, the Board finds that the 
appellant has been treated for recurrences of fungal 
infections of his feet associated with skin dryness, 
onychomycosis, dyspigmentation, scaling of skin, and toenail 
dystrophy.  The is no evidence that he had had any additional 
removal of toenails since his discharge from service.  The 
December 1996 VA examination was positive primarily for a 
fungus infection of the toes of both feet.  There is no 
clinical evidence of the extensive lesions, marked 
disfigurement, exudation, or the constant itching required in 
order to receive a 30 percent evaluation.  The appellant's 
symptomatology does not more nearly resemble that of the next 
highest evaluation.  Therefore, entitlement to an increased 
evaluation for a fungal infection of the feet is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7806, 7813.

C.  Ankle claims.

The RO has evaluated each of the appellant's ankle 
disabilities as zero percent disabling under Diagnostic Code 
5271.  That code provides that a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle and 
a 20 percent evaluation, the maximum allowable, is warranted 
for marked limitation of motion of the ankle.

The appellant underwent a VA medical examination in December 
1996; he complained of ankle arthritis and said that his 
ankles swelled.  The examiner noted that the appellant 
demonstrated good posture and a normal gait.  

Review of the Fox Army Community Hospital records reveals 
that the appellant sought treatment for his ankles in July 
1997.  He was noted to have a history of right and left ankle 
sprains.  On physical examination, the right ankle 
demonstrated a positive anterior Drawer sign with negative 
apprehension.  The lateral ligaments were painful and there 
was peroneal tenderness.  No endpoint for varus stress was 
appreciated.  The left ankle demonstrated a negative anterior 
Drawer sign with positive apprehension.  Pin over the entire 
deltoid crevice was noted.  Valgus stress was very painful 
with substantial give.  The appellant was noted to walk with 
a pronated shuffling gait.  The clinical assessment was 
bilateral ankle weakness secondary to ligamentous 
instability.  Radiographic examination revealed bilateral 
degenerative joint disease with spurring and exostoses and 
the treating physician noted that these findings were 
consistent with the appellant's physical presentation.

The appellant testified at his October 1999 Travel Board 
hearing that the pain in his lower extremities affects him on 
a daily basis and limits his normal activities like walking.  
He stated that the residuals of his ankle fractures were 
painful.  See Hearing Transcript pp.7 and 13.

The Board notes that the applicable regulations contain a 
number of provisions relating to the ankle joint.  The 
appellant's ankle disability could be evaluated under the 
criteria for ankylosis or limitation of motion of the ankle 
or for malunion or an astragalectomy as specified in 
Diagnostic Codes 5270, 5271, 5272, 5273 and 5274.  The RO has 
rated the appellant's left ankle disability under Diagnostic 
Code 5271.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritic changes and some limitation of motion objectively 
confirmed, a 10 percent rating is may be assigned.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5010-5003.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273 which also assigns a 10 
percent evaluation for such deformity of moderate severity.  
An astragalectomy would result in a 20 percent evaluation 
under Diagnostic Code 5274.

The Board notes that the recent clinical findings do not 
disclose that the appellant has ankylosis of the right or 
left ankle.  As such, Diagnostic Codes 5270 and 5272 are not 
for application in evaluating the ankle pathology.  The 
appellant has also not undergone an astragalectomy and he 
does not have malunion of either os calcis or astragalus; 
therefore, Diagnostic Codes 5274 and 5273 are also not for 
application.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In the instant 
case, the appellant's right ankle symptomatology more closely 
approximates the criteria for a 10 percent evaluation, as 
does his left ankle symptomatology.  The appellant has 
demonstrated degenerative joint changes in each ankle, and, 
while there is no evidence of his specific loss of range of 
motion of either ankle, some limitation can be assumed- 
especially in light of his gait impairment.  See 38 C.F.R. 
§ 4.71, Plate II.  However, given the fact that the 
appellant's degenerative joint disease of the ankles is 
documented by x-ray studies and there is satisfactory 
evidence of painful motion, the Board finds that the level of 
functional loss more nearly approximates a level of 
impairment consistent with moderate limitation of motion.  
Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995), such clinical evidence of tenderness and ligamentous 
instability with complaints of pain warrants a finding of 
moderate impairment, but of no more than moderate impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Board 
finds, therefore, that a rating of 10 percent is warranted 
for the demonstrated functional loss in the right and left 
ankles pursuant to Diagnostic Codes 5003 and 5271, as well as 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

However, the Board can find no basis under Diagnostic Code 
5271 to grant the appellant a higher than 10 percent 
evaluation based on limitation of motion alone without a 
finding of ankylosis or marked limitation of motion of the 
ankle.  Hence, the evidence supports no more than a schedular 
rating of 10 percent for the right ankle pathology and 10 
percent for the left ankle pathology.

D.  Pseudofolliculitis and seborrheic dermatitis.

Review of the service medical records reveals that the 
appellant was put on shaving profile on several occasions due 
to his pseudofolliculitis.  In December 1995, he was 
diagnosed with puritis after he sought treatment for itching.  
He was prescribed medication to control the itching.  The 
report of a dermatology consultation examination, conducted 
in February 1996, revealed that the appellant complained of 
breaking out in whelps about one time every other week.  On 
physical examination, no lesions were observed.  In September 
1996, examination of the appellant's scalp revealed a 
moderate amount of seborrhea on the sides and top of the 
scalp.

In December 1996, the appellant underwent a VA medical 
examination; he complained of a rash on his chest, back and 
top of his head.  On physical examination, the examiner noted 
the presence of chronic seborrhea.  This skin condition 
affected the appellant's midchest, his midback and his scalp.

The appellant testified at his October 1999 Travel Board 
hearing that the problem with his skin condition disability 
was the bumps, the dryness, the flaky patches and the 
itching.  The appellant stated that the itching was constant.  
See Hearing Transcript p. 7.  

The appellant's skin disability involving pseudofolliculitis 
and seborrheic dermatitis has been evaluated as zero percent 
disabling under Diagnostic Code 7814, tinea barbae.  As noted 
above, Diagnostic Code 7814 is rated as eczema; a compensable 
rating for eczema under Diagnostic Code 7806 requires a 
finding of exfoliation, exudation or itching involving an 
exposed or extensive area.  The appellant was given 
prescription medication for itching a few months prior to his 
separation from active duty and one month prior to separation 
was found to have a moderate amount of seborrhea on his head.  
The December 1996 VA examination revealed chronic seborrhea 
of the chest, back and scalp.  The examinations summarized 
above reflect subjective complaints of itching, and the 
evidence does suggest that since the scalp, back and chest 
area involved are combined, an exposed/extensive area is 
involved.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The Board has carefully considered the foregoing provisions, 
as well as all of the evidence of record, including the VA 
examination report, clinical records, and hearing testimony, 
and after resolving reasonable doubt in favor of the 
appellant, the Board finds that a 10 percent evaluation is 
warranted.  In this respect, the condition is shown to be 
occasionally manifested on parts of the scalp, back and 
chest, which involve exposed areas of skin.  These factors, 
when combined with evidence from the treatment records, as 
well as the appellant's credible description of itching lead 
the Board to resolve reasonable doubt in the appellant's 
favor.  Therefore, a 10 percent evaluation is assigned.  An 
evaluation in excess of 10 percent is, however, not 
warranted.  In this regard, the Board notes that the evidence 
does not show that the disorder is manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement, 
as required for a 30 percent evaluation under Diagnostic Code 
7806.  


ORDER

Service connection for bilateral hearing loss and a chronic 
knee disorder, classified as bilateral chondromalacia patella 
with pain is granted.

Entitlement to an evaluation of 20 percent, but not more, for 
a low back disability is granted, subject to regulations 
governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for a 
fungal infection of the feet is denied.

Entitlement to an evaluation of 10 percent, but not more, for 
a right ankle disability is granted, as well as an evaluation 
of 10 percent, but not more, for a left ankle disability, 
subject to the law and regulations governing the award of 
monetary benefits.

A 10 percent evaluation for a skin disability involving 
pseudofolliculitis and seborrheic dermatitis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

